SUMMARY ORDER

Irving Schachter appeals from the judgment entered in the United States District Court for the Eastern District of New York (Ross, J.), dismissing his complaint *321sua sponte on the grounds that the court lacks subject matter jurisdiction and that, in any event, the defendant enjoys absolute immunity. The Office of the Attorney General of the State of New York informed the Court that it was “unable to appear as counsel” because the defendant “was not served with the complaint,” but it offered to “submit an amicus brief at the Court’s request.” Familiarity is assumed as to the facts, the procedural context, and the specification of appellate issues.
The complaint is frivolous, whether reviewed de novo or for abuse of discretion. Fitzgerald v. First E. Seventh St. Tenants Corp., 221 F.3d 362, 363-64 & n. 2 (2d Cir.2000) (per curiam). “A complaint will be dismissed as ‘frivolous’ when ‘it is clear that the defendants are immune from suit.’ ” Montero v. Travis, 171 F.3d 757, 760 (2d Cir.1999) (quoting Neitzke v. Williams, 490 U.S. 319, 325, 327, 109 S.Ct. 1827, 104 L.Ed.2d 338 (1989)). In addition, for the reasons substantially stated by the district court, the Rooker-Feldman doctrine precludes subject matter jurisdiction over this claim. See Moccio v. New York State Office of Court Admin., 95 F.3d 195, 198 (2d Cir.1996); see also Fed. R.Civ.P. 12(h)(3) (“Whenever it appears by suggestion of the parties or otherwise that the court lacks jurisdiction of the subject matter, the court shall dismiss the action.”).
For the foregoing reasons, the judgment of the district court is hereby AFFIRMED.